DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
REASONS FOR ALLOWANCE
Claims 17-27 are allowed.
The closest reference found is Lymneos (US pat. 4,501,969) which discloses a device (10) for analyzing a fluidic sample with dispersed particles, comprising: a chamber (24) configured to hold a sample that is elongated along an axis (48) and configured to pass a beam of light (i-e., from light source 18) along the axis (48), wherein the chamber (24) has a conical inner cross section (see abstract and claim 22) that substantially expands in a direction of propagation of the beam and wherein the inner conical cross section of the chamber (24) (column 4, lines 1-20); thus, it improves a longitudinal separation of the dispersed particles from one another (if any). Lymneous fails to teach that the chamber has a conical inner cross section that substantially expands in a direction of propagation of the beam so as to adapt microfluidic drag forces in the chamber to the forces induced by momentum transfer from photons of the light to the particles.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 17, 25 and 27.
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render limitations “the chamber has a conical inner cross section that substantially expands in a direction of propagation of the beam so as to adapt microfluidic drag forces in the chamber to the forces induced by momentum transfer from photons of the light to the particles”, in combination with the rest of the limitations of claim 17.
As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render limitations “flowing the fluidic sample in a direction substantially parallel, or substantially opposite, to the direction of propagation; and separating at least some of the particles that move at a different speed in the direction of propagation than others of the particles from the rest of the particles”, in combination with the rest of the limitations of claim 25.
As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render limitations “unevenly illuminating at least one of the particle that is larger than the wavelength of the light, and detecting a compression of the at least one of the particles caused by the uneven illumination”, in combination with the rest of the limitations of claim 27.
	Claims 18-24 and 26 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 30, 2022